DYKMAN, J.
This is an appeal from an order restraining the defendants in this action from carrying passengers between the Union Depot, in Brooklyn, and Coney Island, upon the Brooklyn, Bath & West-End Railroad, for less than 15 cents for a single trip, or 25 cents for a round trip, for an adult, or for less than half those rates for children between the ages of 5 and 12 years. The action is based upon a contract between the plaintiff and the Brooklyn, Bath & West-End Railroad Company which secures the right to the plaintiff which is sought in this action, and the violation of which is restrained by the order of the special term from which this appeal is taken. This action is denominated suit “No. 2” between these same parties. Suit No. 1 has been tried and decided in favor of the plaintiff. 32 N. Y. Supp. 857. It was an action for the specific performance of the same contract, and the judgment in that case is an adjudication of the validity of the contract and decisive of this appeal. We have affirmed the judgment in that case upon the opinion of Judge CULLEN, and it follows that this order should be affirmed, with ¡¡>10 costs and disbursements. All concur.